NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                   For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                 Submitted December 21, 2016* 
                                  Decided December 21, 2016 
                                                 
                                            Before 
 
                               DIANE P. WOOD, Chief Judge 
                            
                               RICHARD A. POSNER, Circuit Judge 
                        
                               JOEL M. FLAUM, Circuit Judge 
 
No. 16‐1163 
 
VINCENT THOMAS,                                    Appeal from the United States   
      Plaintiff‐Appellant,                         District Court for the Northern District   
                                                   of Indiana, South Bend Division. 
      v.                                            
                                                   No. 3:14cv164 
CITY OF MICHIGAN CITY, INDIANA,                     
      Defendant‐Appellee.                          Philip P. Simon, 
                                                   Chief Judge. 
                                                

                                          O R D E R 

       Vincent Thomas was fired from his job as a Michigan City bus driver after a 
video confirmed that he failed to stop before a railroad crossing, in violation of a federal 
regulation. Thomas, who is black, maintained that race discrimination was the real 
reason for his firing. The district court concluded that Thomas could not point to any 



                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1163                                                                      Page 2 
 
evidence that his race motivated the City’s decision to fire him and granted summary 
judgment for the City. We affirm. 

       According to the video recording, taken from a camera mounted on the 
dashboard of his bus, Thomas slowed down as he approached a railroad crossing but 
did not come to a complete stop. About three weeks before the incident, a 
memorandum from the Michigan City transit director had informed all bus drivers that 
a federal (Department of Transportation) regulation, 49 C.F.R. § 392.10(a), mandates 
that commercial drivers stop at all railroad crossings. The memorandum warned that 
“termination can be expected” if a driver did not follow the “correct procedure at 
railroad crossings.”   

       After the incident, the Michigan City Transit Department discharged Thomas for 
violating the federal regulation and a corresponding state law, IND. CODE § 9‐21‐8‐39. 
Thomas responded by filing a grievance, in which he alleged that he was targeted 
because of a pending grievance. His discharge was upheld by the Michigan City Board 
of Works.   

        About 230 days later, Thomas filed charges of race and age discrimination with 
the Equal Employment Opportunity Commission. After receiving a right‐to‐sue letter, 
he sued the City for violations of Title VII of the Civil Rights Act, see 42 U.S.C. § 2000e 
et seq., and the Age Discrimination in Employment Act, see 29 U.S.C. § 621.   

       The district court dismissed Thomas’s age discrimination claim as untimely 
because he filed his charge with the EEOC more than 180 days after the alleged 
discrimination took place. See 29 U.S.C. § 626(d)(1)(A). 

        Further proceedings ensued, and the court ultimately granted summary 
judgment for the City on Thomas’s race discrimination claim because he provided no 
evidence that his discharge was based on discriminatory animus. Thomas, the court 
explained, could not establish a prima facie case of intentional discrimination under the 
indirect method of proof because he could not identify any similarly situated employee 
not in the protected class who received better treatment. (Thomas had asserted in an 
affidavit that Rosetta Loggins, a white bus driver, was not punished after she left 
passengers at a high school. But the court rejected Loggins as a comparator because 
Thomas’s affidavit was based on hearsay rather than his personal knowledge of her 
situation and, in any case, her conduct did not violate any state or federal laws.) 
Thomas, the court added, also did not introduce any evidence to suggest that the City’s 
stated reason for his discharge—his violating a federal regulation for not stopping at a 
No. 16‐1163                                                                       Page 3 
 
railroad crossing—was a pretext. As for the direct method of proof, the court found that 
Thomas did not produce direct or circumstantial evidence that his race motivated his 
discharge.   

       On appeal Thomas first challenges the court’s ruling that his statements 
regarding Rosetta Loggins were inadmissible hearsay.1  Thomas’s only evidence was his 
deposition testimony that he heard his union representative say during his disciplinary 
hearing that Loggins had not been disciplined for her infraction. The district court 
properly discounted the significance of this evidence because Thomas lacked personal 
knowledge of Loggins’s situation. See FED. R. EVID. 801(c); Gunville v. Walker, 583 F.3d 
979, 985 (7th Cir. 2009).   

       Thomas next argues that his age discrimination claim was not untimely because 
he filed it on the same day as his timely Title VII claim. But he did not file his charge 
with the EEOC until about 230 days after the incident, and the statute of limitations in 
Indiana for an ADEA charge is only 180 days, while that for a Title VII‐based charge is 
300 days. See 29 U.S.C. § 626(d)(1)(A); 42 U.S.C. § 2000e‐5(e)(1); Adams v. City of 
Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014); Equal Emp’t Opportunity Comm’n v. 
N. Gibson Sch. Corp., 266 F.3d 607, 617 (7th Cir. 2001).   

       Finally, Thomas asserts for the first time that his attorney and the City attorney 
schemed to bias the judge against him by suggesting that he was difficult and unwilling 
to negotiate a settlement. But Thomas’s only proof of judicial bias is the fact that the 
judge ruled against him, and an adverse ruling alone is not evidence of judicial bias. 
See Liteky v. United States, 510 U.S. 540, 555 (1994); Thomas v. Reese, 787 F.3d 845, 849 
(7th Cir. 2015). 

       We have reviewed Thomas’s remaining arguments, and none has merit. 

                                                                              AFFIRMED. 



                                                 
            1  Thomas also argues, for the first time, that a similarly situated unnamed 

African American driver was not fired after failing to stop at three different railroad 
crossings. Arguments raised for the first time on appeal are waived, Reid v. Neighborhood 
Assistance Corp. of Am., 749 F.3d 581, 588 n.6 (7th Cir. 2014), though we observe that if 
true this allegation suggests that race was not a motivating factor in Thomas’s 
dismissal.